   Case 5:20-cv-00096-JPB Document 1 Filed 05/15/20 Page 1 of 6 PageID #: 1


                                                                                            ELECTRONICALLY
                      IN THE UNITED STATES DISTRICT COURT                                       FILED
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                                  May 15 2020
                                                                                          U.S. DISTRICT COURT
                                  AT WHEELING                                             Northern District of WV

 MINDI LEE KRESYMAN,                               )   CASE NO.:        5:20-CV-96
                                                   )
                 Plaintiffs,                       )   JUDGE:        Bailey
                                                   )
           v.                                      )
                                                   )
 LOWE’S HOME CENTERS, LLC,                         )
                                                   )
                 Defendant.                        )
                                                   )
                                                   )
                                                   )


                LOWE’S HOME CENTERS, LLC’S NOTICE OF REMOVAL

        TO THE CLERK OF THE UNITED STATES DISTRICT COURT:

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Lowe’s Home Centers, LLC (“Lowe’s”)

hereby removes this civil action from the Circuit Court of Ohio County, West Virginia, to the

United States District Court for the Northern District of West Virginia. In support of this Notice of

Removal, Lowe’s states that this Court has diversity jurisdiction over this action and pleads as

follows:

        1.      On or about April 15, 2020, Plaintiff commenced this action by filing a Complaint

against Lowe’s in the Circuit Court of Ohio County, West Virginia, Civil Action No. 20-C-94, a

true and correct copy of which is attached as Exhibit A. Service was effectuated upon Lowe’s

designated agent for service of process on April 17, 2020.

        2.      Plaintiff Mindi Kresyman alleges that on or about April 22, 2018, she was injured

while loading a Bolen lawn mower into her vehicle after purchasing the same at Lowe’s Wheeling,

West Virginia store. (Ex. A, at ¶¶ 3, 9, 13). As a result, Plaintiff alleges she was “caused to suffer

severe and debilitating injuries as a result of Defendant’s negligence.” (Id. at ¶ 12).


11286947.1
   Case 5:20-cv-00096-JPB Document 1 Filed 05/15/20 Page 2 of 6 PageID #: 2




        3.        The only named defendant is Lowe’s Home Centers, LLC. (See, Ex. A).

                                    TIMELINESS OF REMOVAL

        4.        Pursuant to 28 U.S.C. § 1446(b)(1), “the notice of removal of a civil action or

proceeding shall be filed within 30 days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such action

or proceeding is based.” “The general rule is that the time for counting the days for filing notice of

removal starts when the defendant is formally served with the summons and complaint making the

defendant an official party to the action and requiring the defendant to appear.” Murphy Bros., Inc.

v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347–48, 119 S.Ct. 1322 (1999). Service on a

statutory agent is not service on the defendant that triggers the timeline for filing notice of removal.

Elliot v. American States Ins. Co., 883 F.3d 384 (4th Cir. 2018).

        5.        This notice of removal is timely because less than thirty days have elapsed since

receipt by Defendant Lowe’s of the Complaint in this action.

                                                 VENUE

        8.        Venue for this removal action is proper pursuant to 28 U.S.C. § 1441(a) because the

Northern District of West Virginia is the United States District Court embracing Ohio County,

where the state court action was pending in the Circuit Court of Ohio County.

                                   DIVERSITY OF CITIZENSHIP

        9.        This is a civil action in which there is complete diversity of citizenship between

Plaintiff and Defendant.

        10.       Upon information and belief, Plaintiff Linda Persinger is a citizen of West Virginia.

(Ex. A at ¶ 1).

        11.       With the exception of certain class actions, for purposes of diversity jurisdiction, the



                                                    2
11286947.1
   Case 5:20-cv-00096-JPB Document 1 Filed 05/15/20 Page 3 of 6 PageID #: 3




citizenship of a limited partnership or limited liability company is determined by the citizenship of

its partners or members, regardless of the characterization of the partnership or membership. Gen.

Tech. Applications, Inc. v. Exro Ltda, 388 F.3d 114, 120–21 (4th Cir. 2004). See also Central W.

Va. Energy, Inc. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011).

        12.    At the time of the commencement of this action and at the time of removal, Lowe’s

was and is a North Carolina limited liability company with its principal office in North Carolina.

All of Lowe’s members are citizens of North Carolina. Thus, Lowe’s is a citizen of North Carolina.

        13.     Accordingly, there is complete diversity in this civil action, as required by

28 U.S.C. § 1332(a).

                                  AMOUNT IN CONTROVERSY

        14.    Plaintiff alleges that as a result of the incident described in the complaint, she

sustained the following injuries and damages:

               a.        Injuries “in and about her head, neck, back, shoulders, extremities, body

chemistry, psyche, muscles, tissues, fascia, and other body parts,” of which some may be permanent

and lasting in nature;

               b.        Divers and sundry expenses for medical care and treatment in an

undetermined amount, of which she will continue to incur in the future;

               c.        A diminution in the ability to care for herself;

               d.        A loss of enjoyment of life

               e.        Lost earnings, both past and future; and

               f.        Other damages.

(See, Ex. A at ¶¶ 18-20, 22-23).




                                                   3
11286947.1
   Case 5:20-cv-00096-JPB Document 1 Filed 05/15/20 Page 4 of 6 PageID #: 4




        16.     The Complaint does not specify the exact amount of damages sought by Plaintiff or

the amount in controversy in this case. However, based on Plaintiff’s claimed damages, the amount

in controversy in this matter exceeds $75,000, exclusive of interest and costs. See 28 U.S.C.

§ 1332(a).

        17.     In the absence of an ad damnum clause with an amount over $75,000, removal is

proper if the removing party can prove, by a preponderance of the evidence, that the amount in

controversy exceeds $75,000.        McCoy v. Erie Ins. Co., 147 F.Supp. 2d. 481, 489 (S.D.

W. Va. 2001).

        18.     “[A]bsent a binding stipulation signed by [the plaintiff] that he will neither seek nor

accept damages in excess of $75,000.00, the Court must independently assess whether the

Defendants have proven by a preponderance of the evidence” that the complaint seeks more than

$75,000.00. Virden v. Altria Group, Inc., 304 F.Supp.2d 832 (N.D. W. Va. 2004).

        19.     When evaluating whether such claims meet the amount in controversy for removal

purposes the Court “may look to the entire record” and “make an independent evaluation” to assess

whether the action meets the $75,000.00 requirement. Mullins v. Harry’s Mobile Homes, Inc., 861

F.Supp. 22, 23 (S.D. W. Va. 1994).

        20.     Looking at the entire record in this matter, Plaintiff’s Complaint alleges she is

entitled to compensatory damages in an amount sufficient to compensate her for her past and future

losses and damages, pre-judgment interest, post-judgment interest, costs, and other relief as the

Court and/or jury deems just and proper. (Ex. A, p. 6, ad damnum clause).

        21.     Taking into account the fact that Plaintiff seeks relief for medical bills, lost wages,

court costs, and non-economic damages – all of which are both past and future – the amount in

controversy in this case clearly exceeds the jurisdictional amount of $75,000. Therefore, the



                                                  4
11286947.1
   Case 5:20-cv-00096-JPB Document 1 Filed 05/15/20 Page 5 of 6 PageID #: 5




jurisdictional amount is established to satisfy the requirements of 28 U.S.C. § 1332(a).

                                        OTHER MATTERS

        21.    The Clerk of the Circuit Court of Ohio County, West Virginia, will be requested to

submit a certified copy of the entire state court record to this Court for filing.

        22.    In compliance with 28 U.S.C. § 1446(d), notice of filing this notice of removal is

being filed with the Circuit Court of Ohio County, West Virginia.

        23.    Defendant Lowe’s is serving all other parties with written notice of the removal of

this action.

        24.    This case is being removed subject to and without waiver of any challenges that

Defendant Lowe’s may have as to any claims or defenses that may be available to it.

               WHEREFORE, Lowe’s hereby removes this action from the Circuit Court of

Ohio County, West Virginia, to the United States District Court for the Northern District of West

Virginia.



                                               /s/ Elizabeth L. Stryker
                                               Monté L. Williams, Esq. (WV Bar #9526)
                                               Elizabeth L. Stryker, Esq. (WV Bar # 13270)
                                               R. Mitch Moore, Esq. (WV Bar #13659)
                                               Steptoe & Johnson PLLC
                                               P.O. Box 1616
                                               Morgantown, WV 26507-1616
                                               Phone: 304-598-8000
                                               monte.williams@steptoe-johnson.com
                                               liz.stryker@steptoe-johnson.com
                                               Counsel for Lowe’s Home Centers, LLC




                                                   5
11286947.1
   Case 5:20-cv-00096-JPB Document 1 Filed 05/15/20 Page 6 of 6 PageID #: 6




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  AT WHEELING

 MINDI LEE KRESYMAN,                              )   CASE NO.:         5:20-CV-96
                                                  )
                 Plaintiffs,                      )   JUDGE: Bailey
                                                  )
         v.                                       )
                                                  )
 LOWE’S HOME CENTERS, LLC,                        )
                                                  )
                 Defendant.                       )
                                                  )
                                                  )
                                                  )

                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2020, I electronically filed the foregoing “Lowe’s Home

Centers, LLC’s Notice of Removal” with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to the following counsel of record, provided they are CM/ECF

participants. In addition, I have mailed complete copies of this filing to counsel of record via First

Class US Mail:

        Ronald W. Zavolta, Esquire
        Paul J. Ratcliffe, Esquire
        Zavolta Law Offices
        741 Fairmont Pike
        Wheeling, WV 26003
        Counsel for Plaintiff
                                              /s/ Elizabeth L. Stryker
                                              Monté L. Williams, Esq. (WV Bar #9526)
                                              Elizabeth L. Stryker, Esq. (WV Bar # 13270)
                                              R. Mitch Moore, Esq. (WV Bar #13659)
                                              Steptoe & Johnson PLLC
                                              P.O. Box 1616
                                              Morgantown, WV 26507-1616
                                              Phone: 304-598-8000
                                              monte.williams@steptoe-johnson.com
                                              liz.stryker@steptoe-johnson.com
                                              Counsel for Lowe’s Home Centers, LLC


                                                 6
11286947.1
